Case 1:03-md-01570-GBD-SN Document 5399 Filed 12/23/19 Page of 2

 

 

03 MDL 1570 (GBD) (SNK. ,
In re Terrorist Attacks on September 11,2001 NK

NY
ECF Case we
‘

 

 

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN) (and member case
Burlingame v. Bin Laden, et al., 02-cv-7230 (GBD)(SN))

Ashton, et al. v. Kingdom of Saudi Arabia, 17-cv-02003 (GBN)(SN)

Dickey v. Republic of Iran, et al., 18-CV-11417 (UA)

Pa ORDER OF SUPPLEMENTARY, PARTIAL FINAL JUDGMENTS

 

Upon consideration of the evidence and arguments submitted by the Personal
Representatives of the Estates of Joseph D. Dickey, Robert D. Eaton, James J. Kelly, Timothy M.
O'Brien, Michael H. Seaman, Robert F. Sliwak, and John Wallice, Jr., regarding their wrongful
death claims (the Plaintiffs named herein are Ashton/Burlingame parties to the above-captioned
litigation), and the Judgment by Default Against the Islamic Republic of Iran entered on August
26, 2015, together with the entire record in this case, and in addition to the prior default judgment
award for compensatory damages for the pre-death conscious pain and suffering of the decedents
Joseph D. Dickey, Robert D. Eaton, James J. Kelly, Timothy M. O'Brien, Michael H. Seaman,
Robert F. Sliwak, and John Wallice, Jr., (see ECF Nos. 3226, 3229), and this Court’s Order of
December 17, 2019 (ECF#5376), it is hereby;

ORDERED that partial final judgment is entered on behalf of the Burlingame Plaintiffs
identified in the attached Exhibit A against the Islamic Republic of Iran; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A are awarded

economic damages as set forth in Exhibit A; and it is

  
    
 
  
 

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5399 Filed 12/23/19 Page 2 of 2

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A are awarded
solatium damages as set forth in Exhibit A; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A are awarded
$2 million for the conscious pain and suffering of their decedent as set forth in Exhibit A; and it
is

ORDERED that prejudgment interest on those awards is to be calculated at the rate of
4.96 percent per annum, compounded annually for the period from September 11, 2001 until the
date of the judgment; and it is

ORDERED that the Burlingame Plaintiffs identified in the attached Exhibit A may submit
a future application for punitive damages consistent with any future rulings of this Court; and it is

ORDERED that the Burlingame Plaintiffs not appearing on Exhibit A who were not
previously awarded solatium and/or economic damages may submit applications in later stages
and they will be approved on the same basis as currently approved for those Plaintiffs appearing
on Exhibit A.

Dated: New York, New York
December 23, 2019

SO ORDERED:

AN 0 7 2020 G Lae BL. Dow

GEOR. (SPANIEL
ED SPATES DISTRICT COURT JUDGE

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000°00s'8 § Oo'000'00S'8$ | PEND. =| uaaqtog “Aya
00°000°00s'8 § oo'oo0'00s's$ | PMO | udprey “Ay
00°000°00s'8 § Oo'00000S'8$ } PIN. =| auutrag <j
OO'OIK6ETvES | OOOIH6ED6IS | 00°000‘000'S | OO'O00'DS‘'Z1 $ | Ya/snodg | auUROL “Aya¥ ae

 

 

00°66 681°SE$

uel] Jsulesy syusWdpne [eu [enaeg jo Arjuq 10f dAQUJUISIIdIY [VUOSAIG 0) JUIUISPNEL [v0],

 

00°€66°681°SE$

 

00°€66'689°07$

 

00°000°000°7$

 

00°000‘00s*ZI $

 

ya/esnods

 

gulpanboee
‘u0jey

 

u0}ey J1IqoyY
jo a3¥3Sq

 

 

 

 

 

 

 

 

0O'COE'ZTS‘LES UBAy JSUILSY SJudWISpNEF [vULy [euavg Jo Aajuq A0J DAQLJUISIIdIY [eUOSAIg 0} JUDUISPNE [BIO]
SAA AeA A ab tan ntan 6 qyoqezyy
00°000°008°8 $ 00°000°00S'8 $ PIED ‘KIC
. ‘ ‘ . ‘ é itl
00°'000°008°8 $ 00°000°00S'8 $ PHYD ydasor “Aaxa1C
ap
00° €0€°7ZSOES OO COE7ZO'9T$ | 00'000‘000'7$ | OO;O00‘0OS‘TI S$ | Ud/esnods auary “Aayaiq, =| Aayoiq ydasor
JO ajyuysy
sso7] oTuIOU09 BULIOIINS sosvured diysuoyeya sid wand ie o1b1S
STVLOL ‘J 9! a uleg sno1osuo7 uiniqRjos TYSUuOTe]OY TIQuI|AL ATTUIET V8)S4
dyBIPSUIU]

 

 

 

 

 

 

 

NVdal LSNIVOV SLNANWDGNf TWNIA TVILAVd FO AULNGA YOU WACO -V LIGTAXa

€jOT ehed GT/EZ/ZT Paid T-66ES JUeWNIOG NS-dE9D-0/STO-PW-E0:T aseD

 

 

 

 
 

 

00°S6S‘89L‘Ss$

UBT] JSUIESY SJUIUISpNE [eUlY [eVAY JO AJUY 10J IALIJUISIIdIY [VUOSIIg 0} JUDWBpNE [eI0],

 

 

 

 

 

 

tanntnanc. santana a6 pieapy
00°000'00S'8 $ 00°000'00$'8 $ PIMQD ‘uRUIeaS
00°000°00S°8 $ 00°000°00S°8 $ PIO ArvIA UBUIIE
anatinncé Lanntan x6 BLPeypA,
00°000'00S'8 $ 00°000'00S'8 $ PIG ‘uvUleas
UBUIBIS
00°S6S°897'0¢$ 00°S6S°89L°ST$ 00°000°000°7$ | 00°000‘00S‘Z1 $ | Ud/esnodg BBC] “UBUIEIg PByoA
jo a)¥18q

 

 

 

 

 

 

 

 

UvI] JSUTBSY SJusUISpNe [eULy [eyARY Jo AUY 10} IAHLJUISIIdIY [VUOSIIg 0} JUZWISpNE [e}O]

 

 

 

 

 

 

00°077P86'rEI$
‘anatanc: ‘ann‘anc: ' ourjanbour
00°000°00$'8 $ 00°000°00S°8 $ PHD ‘UaLIg.O
‘ann‘anc ‘ann‘anc 1 oUlpoPR IAL
00°000°00S'8 $ 00°000°00S°8 $ PIED ‘UILIT.O
00°000°00S"8 $ 00°000°00s‘8 $ PEO uyor “Ual1g,O
ualg.O
00'02Z7'P8r'60I$ | 00'07Z'P86'r6$ | 00°000'000'Z$ | 00°000‘00S*71 $ | Ud/esnods | esr] ‘ualIg,O AyJOWLL
JO a¥IST

 

 

 

 

 

 

 

 

00°OTr6ET'89$

ULI] JSUIVSY SJUIWISPNE [vULY [eVAVg Jo AIJUY JO} VANLUISIIdIY [VUOSIOg 0} JUDWISpNE [e}0],

 

 

00°000°00S'8 $

 

 

 

00°000°00S'8 $

 

PIO

 

uly ‘AIP

 

 

€4jozZ abed EL/EZ/ZT Paid T-66EG JUeWINDIDG NS-dg9-0/ST0-PW-E0:T aseD

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

00'SEE'86T9S$ UBI] JSUIBSY SJUDUISpNE [VULY [eUAEg JO AlQUY ACJ DVALJUISIAdIY [VUOSAIg 0} JUIUISPNL [vO],
00°000°00S‘8 $ 00°000°00S‘8 $ pry YI ‘IITPEA

tanning x6 . inn ne ueysiayy)
00°000°00S'8 $ 00'000 00S'8 $ Pry ‘OONTEAA
00°000°00S‘8 $ 00°000°00S‘8 $ PID mee

" “TL PONTBAA

. ‘ < . 4 ‘ . “ 6 . ‘ ‘6 9snod uOSI °991 B “At JOTTBAA

OO'SEE 86L OE$ 00'SEE 867 91$ 00'000'000'7$ | 00°000' 00S ZI $ ad/ S TV 99TTREAA uYyor Jo 93e)Sq

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°68h'869°ErS uvly jsulesy sjusUIspNe [VULy [eyavg Jo A1jUy A0F DAHLJUDSIIdDY [BUOSADG 0} JUIUISPNL [vO],
00°000°00S°8 $ 00°000‘00S"8 $ PIO I[OIIN' “BATS
00°000°00$'8 $ 00°000°00S'8 $ PIM) aA YAS
00°000'00$'8 $ 00°000°00S'8 $ PITY) uvAy YAATTS

. 6 < . ‘ ‘“ . 6 6 . (4 « 6 BAITS JAIGOY
00°68h 861 81$ 00°68h 869 €$ 00°000°000°7$ | 00°000‘00S*Z1 $ | Ud/esnodg uBSNS YBANS jo aqeysy

 

 

 

 

 

 

 

 

€joeabed ET/EZ/ZT Palld T-66ES }UaWNI0G NS-dE9-0/ST0-PW-E0:T aseD
